Citation Nr: 0800659	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  04-38 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury, to include traumatic arthritis.

2.  Entitlement to service connection for residuals of a left 
knee injury, to include traumatic arthritis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
December 1980. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the RO on November 1, 2007.  A 
copy of the hearing transcript has been associated with the 
claims folder.  

The issue of entitlement to service connection for residuals 
of a right knee injury is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Chronic left knee disability did not have its onset in 
service and is not otherwise related to the veteran's period 
of active duty.

2.  Left knee arthritis first manifested years after the 
veteran's service and is not related to service.





CONCLUSION OF LAW

Chronic left knee disability, including arthritis was not 
incurred in or aggravated by active service, nor may 
arthritis be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in November 2002, the RO satisfied 
its duty to notify the veteran under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was essentially instructed to submit any evidence in 
her possession that pertained to her claim.  Additionally, in 
March 2006, the veteran was notified of the way initial 
disability ratings and effective dates are established.

VA has done everything reasonably possible to assist the 
veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for left knee 
disability because there is no evidence of pertinent 
disability in service or for several years following service.  
Thus, while there are current diagnoses of left knee 
disability, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of findings of left knee pathology in service and the 
first suggestion of pertinent disability many years after 
active duty, relating left knee disability to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2007).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131;  38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service medical records do not reflect complaints or findings 
of a left knee disorder.  Although the veteran has presented 
a February 2007 finding of "mild" left knee osteoarthritis, 
this is dated more than 25 years after service discharge, and 
there is no medical evidence linking the disorder with her 
service.  Without evidence of in-service incurrence of a left 
knee disorder or a showing that current disability is related 
to service, service connection cannot be granted.

The Board acknowledges the veteran's belief that her left 
knee arthritis is causally related to active service.  
However, she has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, her lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App.  183, 186 (1997); 
Espiritu v. Derwinski, 2  Vet. App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's left knee arthritis is causally 
related to active service.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for residuals of a left 
knee injury, to include traumatic arthritis, is denied.


REMAND

The veteran has undergone no VA examination in conjunction 
with her claim of entitlement to service connection for 
residuals of a right knee injury, to include traumatic 
arthritis, nor has an opinion been offered as to the etiology 
of her right knee disorder.  The Board is required to seek 
such an opinion if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains competent evidence of a 
current disability, establishes that the veteran suffered an 
event, injury or disease in service, and indicates that the 
current disability may be associated with the in-service 
event, injury or disease.  38 C.F.R. § 3.159(c)(4).

Service medical records indicate that the veteran was treated 
for a right knee injury in service.  VA medical records dated 
in February 2007 and October 2007 reflect degenerative 
changes to the right knee.  Thus, a VA examination and 
medical opinion is necessary to determine the etiology of the 
veteran's right knee disorder.   



Accordingly, the case is REMANDED for the following action:

1.  Schedule an examination to determine 
the nature and etiology of any right knee 
disorder.  All necessary tests and studies 
should be conducted.  The examiner should 
review the claims folder prior to the 
examination and should indicate on the 
examination report that he or she has 
reviewed the claims folder.  A copy of 
this remand should also be provided to the 
examiner.

For each right knee disorder found, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that the disorder is related to 
the veteran's service.  A complete 
rationale should be provided for any 
proffered opinion.  The examiner should 
reconcile any findings with the service 
medical records contained in the manila 
envelope in the claims folder.

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
her representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but she may submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


